DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/381,030 filed on 4/11/2019. Claims 1-4 and 7-12 were previously pending. Claims 1, 3 and 7-12 were amended and claim 13 was newly added in the reply filed 8/16/2021. Claims 1, 11 and 12 were amended and claims 5-6 and 13 were canceled in the reply filed on 11/19/2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 11 regarding the abstract idea USC § 101 rejection of claims 1-4 and 7-12: Applicant’s arguments have been fully considered, but they are not persuasive. Applicant argues that claim 1 is not directed to an abstract idea since it has been amended to set forth displaying information on a display. As shown in the 35 USC § 101 rejection below, however, the “display” is considered an additional element and not part of the abstract idea. The act of displaying information, on the other hand, is considered part of the abstract idea and Examiner respectfully argues that this displaying of information is properly categorized as “Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles) since it is related to both business relations (commercial interaction), and the tracking and recording of shipping/delivery operations (fundamental economic principles – see "[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, 
Applicant further argues that the abstract idea is not capable of being performed by a human mind using pen and paper, but this standard is not required for determining whether or not an abstract idea falls into the category of “Certain Methods of Organizing Human Activity” (e.g. commercial interaction, fundamental economic principles).
Applicant further argues that the abstract idea cannot be categorized as “Certain Methods of Organizing Human Activity” (e.g. commercial interaction), but Examiner respectfully business relations between an administrator of the delivery fleet coordination, and the drivers themselves (see the claimed concept maximum working hours described in paragraph [0035]). Claims 1-4 and 7-12 remain patent ineligible under 35 USC § 101.
Regarding Applicant’s argument starting on page 15 regarding the prior art USC § 103 rejection of claims 1-4 and 7-12: Applicant’s arguments regarding the limitations "determine a number of areas within a range, which is based on one of a maximum number of drivers of the plurality of drivers in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, whichever is smaller, and a lower limit of the range is an integer greater than or equal to two” have been fully considered, but are not persuasive.  As described further in the rejection below: Knapp teaches that designated areas are distinct from each other, and each needs at least one vehicle and one driver, which means the number of areas is limited by the smaller value between the number of available vehicles and the number of available drivers. This number of areas is further limited by working hour constraints of drivers by limiting the number of available drivers. As further described in the rejection below: Knapp teaches determining a minimum number of drivers required to enact a delivery plan, and increasing the number of drivers to the minimum required number before being able to enact a delivery plan. Examiner maintains that the citations of Knapp qualify as analogous art with regard to these limitations.
Applicant’s further arguments have been fully considered, but are now moot. As shown below, Claims 1-4, 7, 10, and 12 are now rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653) in view of Novik (U.S. Pat. No. 6,339,745) in view of Sumizawa (U.S. Pub. No. 2007/0198172), Claims 8-9 are now rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653) in view of Novik (U.S. Pat. No. 6,339,745) in view 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a device for executing a method of receiving, organizing, and planning the fulfillment of delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receive and register two or more delivery requests each indicating a collection location and a destination location; determine a number of areas within a range based on one of a maximum number of drivers of the plurality of drivers in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, whichever is smaller, and a lower limit of the range is an integer greater than or equal to two; divide the delivery requests into deliveries in the number of areas for which drivers of the predetermined number of delivery vehicles are responsible; determine a plurality of relay location candidates which are outside of the number of areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determine the delivery routes as vehicle routes based on the cost; and then assign drivers to the vehicle routes to satisfy working conditions of each of the drivers, wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location, wherein the processor is further configured to: determine whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes, upon determining the working conditions are not satisfied, increase the number of the areas within the range, and display, on a display, a first screen indicating information of at least one of the delivery vehicles and at least one route thereof, the first screen including a first tab which upon selection switches the first screen to a second screen indicating information for a driver, among the drivers, the second screen indicating a map of a moving path, a total travel distance, and a delivery plan for the driver, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving, organizing, and planning the fulfillment of delivery requests. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery planning device comprising a memory and a processor, and a display. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized a delivery planning device comprising a memory and a processor, and a display do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests in a computer environment comprising a delivery planning device (described in paragraph [0013]) comprising a memory and a processor (described in paragraph [0099]), and a display. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-4, 7-10 and 13 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-4, and 7-10 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 10 recites the additional element of a working condition determining unit, the claims as a whole merely describe how to generally “apply” a method of receiving, organizing, and planning the fulfillment of delivery requests. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving, organizing, and planning the fulfillment of delivery requests.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  

Claim 11 recites the use of a system for executing a method of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receive and register two or more delivery requests each indicating a collection location and a destination location, determine a number of areas within a range, which is based on one of a maximum number of drivers, of the plurality of drivers, in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, whichever is smaller, and a lower limit of the range is an integer greater than or equal to two, divide the delivery requests into deliveries in the two or more areas for which drivers of the predetermined number of delivery vehicles are responsible, determine a plurality of relay location candidates which are outside of the number of areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determine the delivery routes as vehicle routes based on the cost; and then assign drivers to the vehicle routes to satisfy working conditions of each of the drivers,Page 7 of 20Serial No. 16/381,030 Amendment filed August 16, 2021Responsive to Office Action mailed May 26, 2021wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location, ... receive an order of movement in a responsible area in the delivery route ... and display ... a collection time and a delivery time as a work plan on a map, wherein the processor is configured to: determine whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes, upon determining the working conditions are not satisfied, increase the number of the areas within the range, and display, on a display, a first screen indicating information of at least one of the delivery vehicles and at least one route thereof, the first screen including a first tab which upon selection switches the first screen to a second screen indicating information for a driver, among the drivers, the second screen indicating a map of a moving path, a total travel distance, and a delivery plan for the driver, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests. That is, nothing in the claim elements disclose anything outside the grouping of and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using a delivery planning system, a server device ... wherein the server device comprises: a memory coupled to a processor, a driver terminal ... wherein the driver terminal comprises: a processor, coupled to a display, a delivery request registering unit, a responsible area generating unit, a vehicle route planning unit, and a display unit. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a a delivery planning system, a server device ... wherein the server device comprises: a memory coupled to a processor, a driver terminal ... wherein the driver terminal comprises: a processor, coupled to a display, a delivery request registering unit, a responsible area generating unit, a vehicle route planning unit, and a display unit of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests, and communicating a plan to fulfill delivery requests in a computer environment comprising a delivery planning system (described in (Fig. 1)), a server device ... wherein the server device comprises: a memory coupled to a processor, a driver terminal ... wherein the driver terminal comprises: a processor, coupled to a display, a delivery request registering unit (described in [0044]), a responsible area generating unit (described in [0043]), a vehicle route planning unit (described in [0044]), and a display unit (described in [0015]). Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claim 12 recites a method of receiving, organizing, and planning the fulfillment of delivery requests. Therefore, it is directed to one of the four statutory categories of invention: a method.
The limitations A delivery planning method ... the method comprising the steps of: a delivery request registering step of receiving and registering two or more delivery requests each indicating a collection location and a destination location; determine a number of areas within a range, which is based on one of a maximum number of drivers in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, and a lower limit of the range is an integer greater than or equal to two; a responsible area generating step of dividing the delivery requests into deliveries in the number of areas for which drivers of the predetermined number of delivery vehicles are responsible; Page 8 of 20Serial No. 16/381,030 Amendment filed August 16, 2021 Responsive to Office Action mailed May 26, 2021 determine a plurality of relay location candidates which are outside of the number of areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and a vehicle route planning step of specifying a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and specifying the delivery routes as vehicle routes based on the cost; an assigning step of assigning drivers to the vehicle routes to satisfy working conditions of each of the drivers, wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location, and wherein the method further comprises: determining whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes; upon determining the working conditions are not satisfied, increasing the number of the areas within the range; and displaying, on a display, a first screen indicating information of at least one of the delivery vehicles and at least one route thereof, the first screen including a first tab which upon selection switches the first screen to a second screen indicating information for a driver, among the drivers, the second screen indicating a map of a moving path, a total travel distance, and a delivery plan for the driver, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving, organizing, and planning the fulfillment of delivery requests. That is, nothing in the claim elements disclose anything outside the grouping of and “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
a computer device, a controller, and a display. The claimed device is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a computer device, a controller, and a display of a generic computerized device do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving, organizing, and planning the fulfillment of delivery requests in a computer environment comprising a computer device, a controller (described in paragraph [0014]), and a display. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653) in view of Novik (U.S. Pat. No. 6,339,745) in view of Sumizawa (U.S. Pub. No. 2007/0198172).
Regarding the following claim 1 and 12 limitations, Knapp, as shown, discloses the following limitations:
A delivery planning device comprising: a memory coupled to a processor, the memory storing driver information indicating a maximum number of working hours per a predetermined period of time for each driver of a plurality of drivers, the memory storing instructions that when executed configure the processor to: receive and register two or more delivery requests each indicating a collection location and a destination location; [See [0020]; [0035]; [0051]; (Fig. 2); [0036]; [0064]; Knapp teaches user(s) 202 submitting requests for to a transportation management computer 210 (i.e. a delivery planning device) which stores (i.e. registers) the requests and arranges a corresponding delivery between a pick-up location and drop-off location. Knapp further teaches storing transport rules such as a maximum number of hours a driver can operate a vehicle in a day (i.e. the memory storing driver information indicating a maximum number of working hours per a predetermined period of time for each driver of a plurality of drivers).]
... determine a number of areas within a range, which is based on one of a maximum number of drivers of the plurality of drivers in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, whichever is smaller, and a lower limit of the range is an integer greater than or equal to two; [See [0024]; [0039]; [0123]; [0040]; Knapp teaches distinct geographic delivery regions each with a corresponding delivery vehicle, meaning the number of regions is cannot be more than the number of delivery vehicles and associated drivers (i.e. determine a number of areas within a range, which is based on one of a maximum number of drivers of the plurality of drivers in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, whichever is smaller). Knapp further teaches item exchanges between delivery vehicles, which requires at least two delivery vehicles and therefore at least two corresponding geographic regions (i.e. determine a number of areas within a range ... a lower limit of the range is an integer greater than or equal to two).]
... divide the delivery requests into deliveries in the number of areas for which drivers of the predetermined number of delivery vehicles are responsible; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. one or more areas).]
... determine a plurality of relay location candidates which are outside of the number of areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates  and a relay time associated with each relay location candidate and determine the delivery routes as vehicles routes based on the cost; [See [0075]; [0113]; [0098]; [0135]; Knapp teaches determining an optimized transport route (i.e. delivery route) and cost based on potential item exchange locations located between two regions and potential item exchange times.]
... and then assign drivers to the vehicle routes to satisfy working conditions of each of the drivers; [See [0036]; [0122]; Knapp teaches determining route scheduling for vehicles, which is governed by transport rules such as a driver only capable of driving 8-hours in a day (i.e. to satisfy working- conditions of each of the drivers).]
... wherein the processor is further configured to: determine whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes, upon determining the working conditions are not satisfied, increase the number of the areas within the range ... [See [0036]; [0122]; [0123]; [0032]; [0035]; [0113]; [0160]; (Fig. 6); Knapp teaches distinct geographic regions designated to transport vehicles and corresponding drivers. Knapp further teaches optimizing route scheduling for vehicles, which is governed by transport rules such as a driver only capable of driving 8-hours in a day (i.e. determine whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes) and based on the minimum number of transport vehicles needed to transport items-- meaning the minimum number of transport vehicles needed to transport items, and therefore the equivalent number of distinct geographic regions, will be increased if the required deliveries cannot be completed by the minimum number of transport vehicles subject to the constraint of drivers only capable of driving 8-hours in a day (i.e. upon determining the working conditions are not satisfied, increase the number of the areas within the range).]
Knapp does not, however Wilson does, teach the following limitations:
... wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location; [See [0048]; Wilson teaches a cost for traveling between locations related to a traveled distance and a traveled time.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp with the traveled distance and travel time cost factors of Wilson. Wilson calculates a cost per distance traveled and per time traveled. Optimizing based on operating costs is common in the art, and reducing distance traveled is directly correlated to reducing fuel costs while reducing travel time is directly correlated to reducing labor costs. 
Knapp in view of Wilson does not, however Novik does, disclose the following limitations:
... and display, on a display, a first screen indicating information of at least one of the delivery vehicles and at least one route thereof, the first screen including a first tab which upon selection switches the first screen to a second screen indicating information for a driver, among the drivers ... [See [Col. 13, Lines 42-54]; (Fig. 21, 22, 23); [Col. 15, Lines 16-22]; Novik teaches graphical user interface features including a first screen indicating vehicle information and related route log information, a set of tabs for switching between screens related to a vehicle information and driver information, and a second screen indicating driver information and related route log information.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp in view of Wilson with the vehicle and driver report screens of Novik. Knapp in view of Wilson teaches taking driver hours into consideration, so having access to driver hours information, as taught by Novik, would be beneficial to an administrator of the system of Knapp in view of Wilson. Having access to vehicle information would further benefit an administrator of Knapp in view of Wilson by indicating location logs and in making vehicle maintenance determinations.
Knapp in view of Wilson in view of Novik does not, however Sumizawa does, disclose the following limitations:
... the second screen indicating a map of a moving path, a total travel distance, and a ... plan for the driver. [See [0041]; (Fig. 5); [0047]; Sumizawa teaches displaying recommended routes for travel as well as associated total travel distances for each route.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp in view of Wilson in view of Novik with the routing map and total travel distance features of Sumizawa. Knapp in view of Wilson in view of Novik teaches displaying vehicle and driver information 
Regarding the following claim 2 limitations, Knapp in view of Wilson in view of Novik in view of Sumizawa, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to divide the delivery requests such that the number of deliveries across the areas is minimized. [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions, minimizing the number of deliveries across the areas.]
Regarding the following claim 3 limitations, Knapp in view of Wilson in view of Novik in view of Sumizawa, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to divide the delivery requests based on priority given to a delivery request, among the delivery requests, in which vehicle centers, which store at least one of the predetermined number of delivery vehicles, are included in the number of areas. [See [0024]; [0033]; [0036]; [0113]; Knapp teaches delivery requests being assigned to delivery vehicles whose base station 170 (i.e. vehicle center) is located within the same geographical area as the delivery. Knapp further teaches that the potential item exchange locations (i.e. candidates for the relay place) are between or at the union of the two geographies between which the item needs to move.]
Regarding the following claim 4 limitations, Knapp in view of Wilson in view of Novik in view of Sumizawa, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to divide the delivery requests based on a coefficient corresponding to a maximum cargo amount of each of the delivery vehicles and an operable time of each of the delivery vehicles. [See [0027]; [0044]; [0047]; [0039]; Knapp teaches using transportation factors (i.e. coefficients) corresponding to a maximum number of deliveries or pick-up locations of the vehicles during their routes (i.e. a maximum cargo amount of each of the delivery vehicles) and to represent a schedule of a driver operating the vehicle (i.e. an operable time of each of the delivery vehicles) in order to assign delivery requests to delivery routes.]
Regarding the following interpretation of claim 7 limitations, Knapp in view of Wilson in view of Novik in view of Sumizawa, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations: 
The delivery planning device according to claim 1, wherein the processor is configured to prioritize a delivery route among a plurality of delivery routes in which a number of cargos of in-area deliveries, which are two or more deliveries within a same area among the number of areas, is relatively small compared to other delivery routes in the plurality of delivery routes when each of the delivery vehicles arrives at the relay location candidate. [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location at the scheduled time. Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route.]
Regarding the following claim 10 limitations, Knapp and Wilson, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations: 
The delivery planning device according to any one of claim 1, wherein the processor is configured to: determine whether the delivery route is executable within working hours of the first driver, and when the delivery route is not executable within the working hours of the first driver, specify an alternate delivery route different from the corresponding vehicle route as a vehicle route. [See [0036]; [0023]; Knapp teaches using driver schedules and working hours as restrictions when determining delivery routes.]

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653) in view of Novik (U.S. Pat. No. 6,339,745) in view of Sumizawa (U.S. Pub. No. 2007/0198172) in view of Kapoor (U.S. Pub. No. 2008/0312820).
Regarding the following interpretation of claim 8 limitations, Knapp in view of Wilson in view of Novik in view of Sumizawa, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured to prioritize a delivery route among a plurality of delivery routes in which a number of cargos of in-area deliveries, which are two or more deliveries within a same area among the number of areas, is relatively small compared to other delivery routes in the plurality of delivery routes when each of the delivery vehicles arrives at the relay location candidate; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location (i.e. a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...).]
Knapp and Wilson do not, however Kapoor does, disclose the following interpretation of claim 8 limitations:
... and when each of the delivery vehicles does not include a cargo of an in-area delivery when arriving at the relay location candidate for the relay location, calculate the delivery route such that the first driver who drives the first delivery vehicle transfers to another delivery vehicle that arrives at the relay location candidate from another area and continues the delivery in the same area. [See [0030]; (Fig. 3); Kapoor teaches two trucks being driven from two different areas, 50 and 60, to an exchange point 80 (i.e. the relay location candidate), each destined for the opposite area (truck originating at 50 is destined for 60, and vice versa). Kapoor further teaches drivers exchanging trucks at the exchange point and continuing to deliver in the same area (driver from 50 drives back to 50 in the truck originating at 60, and vice versa).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the vehicle transferring technique of Kapoor to make more efficient use of the drivers’ working hours, reduce time spent at the relay point, and reduce the total distance travelled required to perform the deliveries. In addition to this, Kapoor provides the further motivation of, “Drivers 10 and 11 are able to return to their respective domiciles where they operate their respective trucks within the time mandated...” [0030].
Regarding the following interpretation of claim 9 limitations, Knapp in view of Wilson in view of Novik in view of Sumizawa, as shown, disclose all claim 1 limitations. Knapp further discloses the following limitations:
The delivery planning device according to claim 1, wherein the processor is configured prioritize a delivery route among the plurality of delivery routes in which the number of cargos of in-area deliveries, which are two or more deliveries within a same area among the two or more areas, is relatively small when each of the delivery vehicles arrives at the relay location candidate; [See [0066]; [0087]; Knapp teaches instructing a first transport vehicle to retrieve an item from a pick-up location before traveling to an item exchange location (i.e. a relay point) at the scheduled time (i.e. a relay time). Knapp further teaches maximizing the number of delivery or pick-up locations in a transport route (i.e. gives priority to the delivery route in which all deliveries...
... and when each of the delivery vehicles includes a cargo of an in-area delivery when arriving at the candidate for the relay location, calculate the delivery route such that the first driver who drives the first delivery vehicle selects a cargo that requires a shorter time for reloading from two of cargos of an in-area delivery and cargos of an inter-area delivery in which a delivery place is not in a previous area and reloads the selected cargo from another delivery vehicle at the relay location candidate; [See [0142]; (Fig. 11, element 1108); Knapp teaches two drivers exchanging items between vehicles upon meeting at the item exchange location (i.e. relay point) at the scheduled time (i.e. relay time).]
Knapp in view of Wilson in view of Novik in view of Sumizawa does not, however Kapoor does, disclose the following interpretation of claim 9 limitations:
... and such that, as necessary, the first driver transfers to another delivery vehicle that arrives at the relay location candidate from another area and continues the delivery in the same area. [See [0030]; (Fig. 3); Kapoor teaches two trucks being driven from two different areas, 50 and 60, to an exchange point 80 (i.e. the relay location candidate), each destined for the opposite area (truck originating at 50 is destined for 60, and vice versa). Kapoor further teaches drivers exchanging trucks at the exchange point and continuing to deliver in the same area (driver from 50 drives back to 50 in the truck originating at 60, and vice versa).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the vehicle transferring technique of Kapoor to make more efficient use of the drivers’ working hours, reduce time spent at the relay point, and reduce the total distance travelled required to perform the deliveries. In addition to this, Kapoor provides the further motivation of, “Drivers 10 and 11 are able to return to their respective domiciles where they operate their respective trucks within the time mandated...” [0030].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knapp (U.S. Pub. No. 2015/0269520) in view of Wilson (U.S. Pub. No. 2017/0046653) in view of Ananthanarayanan (U.S. Pat. No. 9,569,745) in view of Novik (U.S. Pat. No. 6,339,745) in view of Sumizawa (U.S. Pub. No. 2007/0198172).
Regarding the following claim 11 limitations, Knapp, as shown, discloses the following limitations:
A delivery planning system comprising: a server device; and a driver terminal, wherein the server device comprises: a memory coupled to a processor, the memory storing driver information indicating a maximum number of working hours per a predetermined period of time for each driver of a plurality of drivers, the memory storing instructions that when executed configure the processor to: [See [0020]; [0035]; (Fig. 2); [0053]; Knapp teaches delivery planning system comprising a transportation management computer 210 (i.e. a server device) and user devices 204 (i.e. driver terminals).] 
... receive and register two or more delivery requests each indicating a collection location and a destination location; [See [0020]; [0035]; (Fig. 2); Knapp teaches user(s) 202 submitting requests for to a transportation management computer 210 (i.e. a delivery planning device) which stores (i.e. registers) the requests and arranges a corresponding delivery between a pick-up location and drop-off location.]
... determine a number of areas within a range, which is based on one of a maximum number of driver, of the plurality of drivers, in the areas and a predetermined number of vehicles in the areas as an upper limit of the range, whichever is smaller, and a lower limit of the range is an integer greater than or equal to two; [See [0024]; [0039]; [0123]; [0040]; Knapp teaches distinct geographic delivery regions each with a corresponding delivery vehicle, meaning the number of regions is cannot be more than the number of delivery vehicles (i.e. determine a number of areas within a range ... a predetermined number of vehicles in the areas as an upper limit of the range). determine a number of areas within a range ... a lower limit of the range is an integer greater than or equal to two).]
... divide the delivery requests into deliveries in two or more areas for which drivers of the predetermined number of delivery vehicles are responsible according to the predetermined number of vehicles; [See [0036]; Knapp teaches dividing deliveries and delivery vehicles into separate geographical regions (i.e. one or more areas).]
... determine a plurality of relay location candidates which are outside of the number of areas, each relay location is a location at which a first delivery vehicle, among the predetermined number of vehicles, containing cargo is transferred from a first driver among the drivers to a second driver among the drivers; and specify a delivery route and a cost relating to deliveries for each combination of a relay location candidate among the plurality of relay location candidates and a relay time associated with each relay location candidate and determine the delivery routes as vehicle routes based on the cost; [See [0075]; [0113]; [0098]; [0135]; Knapp teaches determining an optimized transport route (i.e. delivery route) and cost based on potential item exchange locations located between two regions and potential item exchange times.]
... and then assign drivers to the vehicle routes to satisfy working conditions of each of the drivers; [See [0036]; [0122]; Knapp teaches determining route scheduling for vehicles, which is governed by transport rules such as a driver only capable of driving 8-hours in a day (i.e. to satisfy working- conditions of each of the drivers).]
... wherein the processor is configured to: determine whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes upon determining the working conditions are not satisfied, increase the number of the areas within the range ... [See [0036]; [0122]; [0123]; [0032]; [0035]; [0113]; [0160]; (Fig. 6); Knapp teaches distinct geographic regions designated to transport vehicles and corresponding drivers. Knapp further teaches optimizing route scheduling for vehicles, which is governed by transport rules such as a driver only capable of driving 8-hours in a day (i.e. determine whether working conditions of each of the drivers in the areas are satisfied based on the driver information after determining the delivery routes) and based on the minimum number of transport vehicles needed to transport items-- meaning the minimum number of transport vehicles needed to transport items, and therefore the equivalent number of distinct geographic regions, will be increased if the required deliveries cannot be completed by the minimum number of transport vehicles subject to the constraint of drivers only capable of driving 8-hours in a day (i.e. upon determining the working conditions are not satisfied, increase the number of the areas within the range).]
Knapp does not, however Wilson does, disclose the following claim 11 limitations:
... wherein the cost indicates a distance from a first location to a second location and an estimated time of travel between the first location to the second location; [See [0048]; Wilson teaches a cost for traveling between locations related to a traveled distance and a traveled time.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp with the traveled distance and travel time cost factors of Wilson. Wilson calculates a cost per distance traveled and per time traveled. Optimizing based on operating costs is common in the art, and reducing distance traveled is directly correlated to reducing fuel costs while reducing travel time is directly correlated to reducing labor costs.
Knapp in view of Wilson does not, however Ananthanarayanan does, disclose the following claim 11 limitations:
... wherein the driver terminal comprises: a processor, coupled to a display, configured to: receive an order of movement in a responsible area in the delivery route from the server device, and display on a display unit a collection time and a delivery time as a work plan on a map; [See (Col. 11, Lines 65-67 - Col. 12, Lines 1-8); (Fig. 7, element 714); (Col. 14, Lines 33-37); Ananthanarayanan teaches a user device 404 (i.e. driver terminal) comprising a processor coupled to a display, and displaying route information (i.e. a collection time and a delivery time) in the form of route guidance or map data (i.e. a work plan on a map).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the route planning system of Knapp with the method of communicating route information and map data of Ananthanarayanan in order to more clearly convey route plans to the drivers carrying out deliveries.  It is common within the art to send clear route guidance in the form of GPS map directions to all delivery drivers of a vehicle fleet.
Knapp in view of Wilson in view of Ananthanarayanan does not, however Novik does, disclose the following limitations:
... and display, on a display, a first screen indicating information of at least one of the delivery vehicles and at least one route thereof, the first screen including a first tab which upon selection switches the first screen to a second screen indicating information for a driver, among the drivers ... [See [Col. 13, Lines 42-54]; (Fig. 21, 22, 23); [Col. 15, Lines 16-22]; Novik teaches graphical user interface features including a first screen indicating vehicle information and related route log information, a set of tabs for switching between screens related to a vehicle information and driver information, and a second screen indicating driver information and related route log information.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp in view of 
Knapp in view of Wilson in view of Novik does not, however Sumizawa does, disclose the following limitations:
... the second screen indicating a map of a moving path, a total travel distance, and a ...  plan for the driver. [See [0041]; (Fig. 5); [0047]; Sumizawa teaches displaying recommended routes for travel as well as associated total travel distances for each route.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery route optimization function of Knapp in view of Wilson in view of Novik with the routing map and total travel distance features of Sumizawa. Knapp in view of Wilson in view of Novik teaches displaying vehicle and driver information including delivery route logs, but a more intuitive and user-friendly way of displaying this information is via a map with an indicated route as described in Sumizawa.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Han (U.S. Pub. No. 2021/0012287) teaches using a depot as a hub for delivering food from merchants to customers efficiently.
Seaver (U.S. Pub. No. 2020/0349511) teaches using service zones and public transit to deliver packages.
Wu (U.S. Pub. No. 2019/0212157) teaches splitting rideshare rides into separate legs to be driven by different drivers.
Ferguson (U.S. Pub. No. 2019/0114564) teaches delivery route planning utilizing multimodal transportation options.
Woulfe (U.S. Pub. No. 2019/043001) teaches using driverless vehicles to deliver packages, as well as coordinating package exchanges between driverless vehicles.
Perez (U.S. Pub. No. 2018/0174093) teaches using alternate carriers to complete deliveries in the event of a shipment redirect request.
Barbush (U.S. Pub. No. 2015/0154559) teaches utilizing dynamic delivery locations coordinated after delivery dispatch.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628